Charles Lahr sued Mose Bruner and H. E. Kanaga in a justice of the peace court, and obtained a judgment against both of the defendants. Kanaga undertook to take an appeal by filing his bond in proper time in the justice court, but without making his codefendant, Bruner, a party in the appeal. After a motion had been filed in the county court to dismiss the appeal, Kanaga filed a motion asking to be allowed to amend his appeal bond or to substitute a new and perfect bond making his codefendant a party in the appeal. A bond to this effect was tendered, but the motion to be allowed to substitute same was denied, and the appeal was dismissed. Kanaga, as plaintiff in error, brings the cause to this court to review this action of the trial court.
The cause is reversed, on the authority of Bernard v.Douglas-Whaley Gro. Co., 31 Okla. 124, 120 P. 563, which case expressly overrules Brown v. Yates, 24 Okla. 231, 103 P. 667. The syllabus in the Bernard case is:
"A judgment was rendered against two defendants in a cause tried before a justice of the peace. One of the defendants appealed to the county court in his own name, without joining the other. The appeal was dismissed by the county court, upon the ground that the county court was without jurisdiction to entertain the appeal, because the appellant did not make his codefendant a party thereto. Held reversible error, overrulingBrown v. Yates, 24 Okla. 231, 103 P. 667."
And the cause is remanded, with direction to the county court to set aside the order dismissing the appeal and allowing the plaintiff in error a new trial on the merits of his case.
By the Court: It is so ordered. *Page 286